Title: To Thomas Jefferson from Elizabeth Trist, 21 February 1821
From: Trist, Elizabeth
To: Jefferson, Thomas


            
            Farmington
21st Feby
          I participate in your sorrow for the critical Situation of our worthy Friend but while there is life there is hope, tho mine is not very sanguine that we shall ever see him again, His friendly and kind attention not only to my self but my Grand Sons has made an indelable impression on my mind and the Idea of losing such a friend is a severe pang to my heart—I shall always remember him with gratitude and affection The best wishes of the family for your health and preservation and believe me ever yourSincere and devoted FriendE. Trist